DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to the applicant’s arguments filed on 08/09/2022 wherein, claims 1, 5, 6, 10, 11, and 15 were amended, claims 4, 9, and 14 were canceled, and no new claims were added. Accordingly, claims 1-3, 5-8, 10-13, and 15 are now pending. 
Response to Arguments
Applicant’s arguments, filed on 08/09/2022 with respect to the 112(b) rejections of claims 1-3, 5-8, 10-13, and 15 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn. 
Applicant’s arguments, filed on 08/09/2022 with respect to the 101 rejections of claims 1-3, 5-8, 10-13, and 15 have been fully considered and are persuasive. Therefore, these rejections have been withdrawn.
Applicant's arguments filed on 08/09/2022 with respect to the 103 rejections of amended claims 1, 6, and 11 have been fully considered but they are not persuasive.
The applicant argues that the prior art does not teach claim elements of amended claim 1 as follows: the server grading the map data to obtain a score, and storing the map data and upgrading the version number in response to the score being greater than a preset threshold, since Zhai teaches the similarity between the sub-graphs, or between nodes or the objects in the knowledge graph. The knowledge graph has different features from the digital map, thus the manner of determining the similarity between the sub-graphs, or between nodes or the objects in the knowledge graph is not suitable to the manner of grading the map data in the amended claim 1. 
The examiner respectfully disagrees with this argument. The claimed map, is an element that has already been mapped (equivalated) by the digital map in the abstract of the primary reference Laur (“A safe-stop-zone mapping system suitable for use on an automated-vehicle includes a digital-map and a controller. The digital-map indicates a travel-path suitable for travel by a host-vehicle”). The rationale behind using the Zhai reference is to introduce/teach the function of grading the map data to obtain a score, and storing the map data and upgrading the version number in response to the score being greater than a preset threshold. Since Zhai is capable of grading graph data represented by graph objects as noted by the applicant and as recited by Zhai, those objects are broadly interpreted to read on map data, and thus, even though Zhai discloses a knowledge graph, it is unclear why the grading/scoring process represented by the similarity between the objects in the knowledge graph is not suitable to the manner of grading the map data. While the components of the knowledge graph of Zhai may be different from the components of the digital map in the current application, the applicability of the scoring process is still considered possible for the digital map in view of modifying the Laur reference by the Zhai reference. Therefore, this rejection is maintained (see below), and after further consideration, new grounds of rejection have been made in view of the amended limitations. 
With regards to claims 3, 8, and 13, the applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims (as amended in the most recent claim set) recite that wherein the self-driving vehicle driving out of the road refers to the self-driving vehicle deviating from the road. However, nothing in the specification describes or explains that the self-driving vehicle driving out of the road refers to the vehicle deviating off of the designated road. Therefore, this limitation lacks support from the specification. The specification, page 8, supports “driving out” as an “ending at the exit point where the self-driving vehicle driving out of the road”. A deviation could occur at any point along the road between an entry point and an exit point. Accordingly, said deviation is not supported since the spec limits the driving out to the exit point. According to the examiner’s best knowledge, said deviation will be treated as exiting at the exit point.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Laur et al. (US 20180081358A1; “Laur”) in view of Tada (US-20030084313-A1), MIKUSIAK (TW-200930990-A), Qi (CN106199626A) and Zhai et al. (US-20180039696-A1; “Zhai”).
Regarding claims 1, 6, and 11, Laur discloses a method for upgrading a map of a self-driving vehicle (Fig. 1; Abstract), comprising: 
obtaining a target position of the self-driving vehicle and a current position of the self-driving vehicle, wherein the target position of the self-driving vehicle comprises a destination entered by the user ([0009]; [0010]; [0012]); 
obtaining a navigation path of the self-driving vehicle according to the target position and the current position ([0009]; Fig. 2, Travel Path 26); 
obtaining information of a map required by the navigation path from a server ([0009]; Fig. 2; Controller, digital map 24), 
determining whether the map required is stored locally in the self-driving vehicle ([0015]; [0017])
downloading the map required from the server ([0016]: sending map update to the digital map 24);
using the downloaded map to navigate based on the navigation path (Abstract);
under the manual driving mode, collecting image data using a radar and a camera of the self-driving vehicle ([0015]; Fig. 1: radar and camera); 
generating map data using the image data ([0015]- [0017]); and 
transmitting the map data to the server (Fig. 1, [0015]- [0017]), the server storing the map data ([0011]: storing captured data; Server is interpreted as controller 34).
However Laur does not explicitly state: the information comprising a serial number of the map required and a version number of the map required; determining whether the map required is stored locally in the self-driving vehicle according to the serial number of the map required; in response to the map required being stored locally in the self-driving vehicle, determining whether a version number of the stored map is consistent with the version number of the map required; and in response to determination that the version number of the stored map is not consistent with the version number of the map required downloading the map required from the server; collecting point cloud data, generating map data according to the point cloud data, the server grading the map data to obtain a score, and storing the map data and upgrading the corresponding version number in response to the score being greater than a preset threshold.
On the other hand, Qi teaches collecting point cloud data, generating map data according to the point cloud data (CLAIM 1: “a three-dimensional point cloud data acquisition module and a data processing module; The three-dimensional point cloud data acquisition module is used as a point cloud data collection device for collecting indoor three-dimensional point cloud raw data, including lidar scan data and lidar swing angle data, and transmitting the same to a data processing module”). 
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Laur reference and include features from the Qi reference, to collect point cloud data and generate map data accordingly. Doing so would provide more precise map generation.
Furthermore, Zhai teaches the server grading the map data to obtain a score, and storing the map data and upgrading the corresponding version number in response to the score being greater than a preset threshold ([0033]; [0036])
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Laur reference and include features from the Zhai reference, to grade the map data, obtain a score and upgrade the map accordingly. Doing so would enable upgrading the stored map based on a numerical standard/threshold which provides a more precise map update.
Regarding claims 2, 7, and 12, Laur discloses in response to the map required being not stored locally in the self-driving vehicle, downloading the map required from the server (interpreting the map required to be “a map which includes features from the current environment”, i.e. most/recent updated map with the additional data- since the digital map does not contain the elements of the updated map, i.e. map required not stored, map update is communicated with the digital map.)

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being obvious over Laur, Tada, MIKUSIAK, Qi, and Zhai in further view of Tao (US11040726B2).
The applied reference (Tao) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claims 3, 8, and 13, Laur discloses switching to a manual driving mode ([0017]).
However, Laur does not explicitly state in response to the map required failing to be downloaded from the server, prompting the driver to switch to manual. 
On the other hand, Tao teaches in response to the map required failing to be downloaded from the server, prompting the driver to switch to manual ([0086]). 
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Laur reference and include features from the Tao reference, and switching to manual operations when the map fails to download. Doing so would ensure human intervention when automatic processes of the vehicle fail to take place.  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being obvious over Laur, Tada, MIKUSIAK, Qi, and Zhai in further view of Morie (US20040186662A1).
Regarding claims 5, 10, and 15, Laur discloses:
obtaining the current position of the self-driving vehicle ([0009]; [0012]; Fig. 2)
generating the map data starting from the entry point of the road, wherein the road is comprised in the map required by the navigation path, and the entry point is a specific point on the road, and ending at an exit point where the self-driving vehicle driving out of the road, wherein the self-driving vehicle driving out of the road refers to the self-driving vehicle deviating from the road, and the exit point is another specific point on the road ([0009]; [0010]: generating trajectory and path See figure 1 assuming the current position is the entry point/beginning of the road/trajectory, and exit point is the destination),
the map data between the entry point and the exit point of the road being the map data of the road ([0009]; [0010] BRI map data, navigation data of the trajectory/path)
However, Laur does not explicitly state: determining whether the current position is an entry point of a road; and in response to the current position being the entry point of the road, generating the map data starting from the entry point of the road and ending at an exit point where the self-driving vehicle driving out of the road.
On the other hand, Morie teaches determining whether the current position is an entry point of a road; and in response to the current position being the entry point of the road, generating the map data starting from the entry point of the road and ending at an exit point where the self-driving vehicle driving out of the road ([0049]).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Laur reference and include features from the Morie reference, to compare the current position with the entry point to generate map data related to the road/trajectory of the vehicle. Doing so would enable upgrading the stored map more precisely along the travelling path of the vehicle from the start position to the destination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669